DETAILED ACTION
Claims 1 and 11 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of any patents granted on Application Number 16/228,348 and Application Number 16/358,379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose sending notifications to an external control device from a mobile device by an event notification service native to the operating system of the mobile device and an application downloaded to the mobile device to report initiation of functions on the mobile device in order to enable the control device to take actions on the mobile device for preventing the user of the mobile device from using the initiated functions.
More specifically:
Bradley (US 2011/0065375 A1) discloses a disabling arrangement external to a mobile device within a vehicle that gets notified regarding events occurring on the mobile device (such 
Abramson et al. (US 2013/0295901 A1; from IDS filed on 04/21/2020; hereinafter Abramson) discloses an application downloaded on a mobile device that prevents in-vehicle use of the mobile device (see e.g. paragraphs 89-91). However, Abramson does not explicitly disclose an event notification service native to the operating system of the mobile device that works together with the downloaded application to send notifications regarding mobile device usage to an external control device.
Kim et al. (US 8,948,790 B1; from IDS filed on 02/04/2021; hereinafter Kim) discloses a mobile device that configures native functions of its operating system for preventing usage of the mobile device when the user of the mobile device operates a vehicle (see e.g. from column 10, line 55 to column 11, line 22; and Fig. 5). However, Kim does not explicitly disclose these native functions sending event notifications to an external control device.
Therefore, in view of the limitations “establishing, by a control device located within a vehicle, a connection with the mobile device via an application downloaded to and executing on the mobile device used to prevent user interaction with the mobile device, wherein the control device is to transmit commands to the application to prevent user interaction with one or more functions on the mobile device and wherein the connection enables the control device to communicate with the application and an event notification service native to an operating system (OS) executing on the mobile device”, “receiving, from the event notification service and the application via the connection, an event notification indicative of an initiation of at least one of the one or more functions on the mobile device”, 
Consequently, claims 1 and 11 are allowed. Claims 2-10 and 12-20 are also allowed due to their dependency on allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/UMUT ONAT/Primary Examiner, Art Unit 2194